COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00023-CR


MICHAEL E. WATERMAN                                              APPELLANT

                                          V.

THE STATE OF TEXAS                                                     STATE

                                      ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1343794D

                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      Appellant Michael E. Waterman appeals from the adjudication of his guilt

for possession of between four and 200 grams of oxycodone, the revocation of

his community supervision, and his three-year sentence. Because Waterman

procedurally defaulted his claim regarding the lack of a reporter’s record, we

affirm.



      1
          See Tex. R. App. P. 47.4.
        On November 12, 2013, Waterman pleaded guilty to possession of

between four and 200 grams of oxycodone. See Tex. Health & Safety Code

Ann. §§ 481.102(3)(A), 481.115(a), (d) (West 2010). Pursuant to a plea-bargain

agreement, the trial court deferred adjudicating his guilt and placed him on

community supervision for five years.       See Tex. Code Crim. Proc. Ann. art.

42.12, § 5 (West Supp. 2015). On October 30, 2015, the State filed a petition to

proceed to adjudication, alleging that Waterman had violated four of the terms of

his community supervision.     Waterman pleaded true to two of the violation

paragraphs. On December 30, 2015, the trial court, after hearing “testimony,”

found those two paragraphs true, revoked Waterman’s community supervision,

adjudicated his guilt of the underlying offense, and sentenced him to three years’

confinement.    After Waterman filed his notice of appeal, the court reporter

notified this court that her “log book” reflected that “there was no[] Stenographic

record of [Waterman’s revocation] hearing.”

        On appeal, Waterman argues that he is entitled to a new revocation

hearing or a hearing “to develop how the [c]lerk’s record indicates testimony was

heard but the court reporter states that no reporter’s notes were made.”

See Tex. R. App. P. 34.6(f). He asserts that the discrepancy between the clerk’s

record and the court reporter’s notification essentially equates to a lost record

under rule 34.6(f) through no fault of his own, entitling him to relief under that

rule.




                                        2
      A court reporter must generally make a full record of all proceedings.

See Tex. R. App. P. 13.1(a). But to preserve error related to a court reporter’s

failure to do so, a defendant must object. See Tex. R. App. P. 33.1; Davis v.

State, 345 S.W.3d 71, 77 (Tex. Crim. App. 2011). There is nothing in the record

to suggest that Waterman objected to either the absence of a court reporter or, if

present, her failure to record the revocation hearing, and Waterman does not

assert that he did. Thus, he has failed to preserve for our review any error

arising from the absence of a reporter’s record. See Valle v. State, 109 S.W.3d
500, 508–09 (Tex. Crim. App. 2003); Rodriguez v. State, Nos. 01-13-00447-CR,

01-13-00448-CR, 2016 WL 921584, at *11 (Tex. App.—Houston [1st Dist.]

Mar. 10, 2016, no pet. h.). Even if Waterman preserved this complaint for our

review, he has failed to show (1) that the hearing was actually recorded, which

renders him ineligible for relief under rule 34.6(f), or (2) that the absence of a

record bears on any issue he could have raised in this appeal given that he

pleaded true to two of the violation paragraphs.     See Williams v. State, 937
S.W.2d 479, 486 (Tex. Crim. App. 1996); Rodriguez, 2016 WL 921584, at *11;

Sellers v. State, No. 01-12-00163-CR, 2013 WL 3868167, at *2–4 (Tex. App.—

Houston [1st Dist.] July 23, 2013, no pet.) (mem. op., not designated for

publication); Aranda v. State, Nos. 2-08-119-CR, 2-08-120-CR, 2009 WL
279489, at *2–4 (Tex. App.—Fort Worth Feb. 5, 2009, no pet.) (mem. op., not

designated for publication). We overrule Waterman’s issues and affirm the trial

court’s judgment. See Tex. R. App. P. 43.2(a).


                                        3
                                       /s/ Lee Gabriel

                                       LEE GABRIEL
                                       JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 28, 2016




                               4